Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 17/132,362 filed 12/23/2020 (Publication: 20220200716) as originally filed claims 1 and 24 are presented for examination. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1-24are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Linsky (Linsky et al., U. S. Publication No. 20210288764) in view of Sridhara (Sridhara et al, U. S. Publication No. 20200084697).       Regarding independent claim 1, Linsky discloses a method of retransmitting a payload of a data packet (e.g., Fig. 1, 4A-8, prg. [0001], lines 1-2, [0007], lines 1-3, communication system and method of retransmission and payload of data packet and broadcasting), the method comprising: receiving, at a first device, the payload of a data packet from a source device via a broadcast isochronous stream (e.g., Fig. 1, 4A-8, prg. [0037], lines 3-6, [0048], lines 1-8, [0100], lines 1-5, from a wireless source device (102) use a communication link 116 connecting with device 104 (e.g. first device), the communication link 116 includes isochronous (ISO) link); and transmitting the payload from the first device to a second device (e.g., Fig. 4A-4B, 6-8, transmission of packet date that includes payload from Slave-1-Device (first device) to Slave-2-Device (second device)).       Although, Linsky discusses a source device broadcasting and broadcast isochronous, it does not discuss the specifics of broadcast isochronous stream, therefore, for clarification, a secondary reference Sridhara is introduced, in related art dealing with broadcasting and packet data (e.g. prg. [0004]), Sridhara teaches receiving at a first device (110-c) from a source device (105-b) via a broadcast isochronous stream (e.g., Fig. 4, prg. [0067], block 4:435, and block 4:445).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Sridhara’s reception of broadcast isochronous stream from source device with Linsky’s broadcast isochronous to provide the broadcast system with reception of broadcast isochronous stream from source device to improve broadcast communication and specially broadcast isochronous streams (e.g., Sridhara, prg. [0003]).     Regarding independent claim 12, Linsky discloses a method of receiving a retransmitted data packet from a first device (e.g., Fig. 1, 4A-8, prg. [0001], lines 1-2, [0007], lines 1-3, communication system and method of retransmission and payload of data packet and broadcasting), the method comprising: listening for, at a second device (e.g., prg. [0010], lines 1-11, second slave device listing), a data packet from a source device via a broadcast isochronous stream, the data packet having a payload (e.g., Fig. 1, 4A-8, prg. [0037], lines 3-6, [0048], lines 1-8, [0100], lines 1-5, from a wireless source device (102) use a communication link 116 connecting with device 104 (e.g. first device), the communication link 116 includes isochronous (ISO) link); and listening for, at the second device (e.g., prg. [0110], the second slave device listening), another data packet from the first device after not receiving the data packet from the source device, the other data packet including the payload (e.g., prg. [0110], not receiving packet data from the source device).       Although, Linsky discusses a source device broadcasting and broadcast isochronous, it does not discuss the specifics of broadcast isochronous stream, therefore, for clarification, a secondary reference Sridhara is introduced, in related art dealing with broadcasting and packet data (e.g. prg. [0004]), Sridhara teaches receiving at a first device (110-c) from a source device (105-b) via a broadcast isochronous stream (e.g., Fig. 4, prg. [0067], block 4:435, and block 4:445).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Sridhara’s reception of broadcast isochronous stream from source device with Linsky’s broadcast isochronous to provide the broadcast system with reception of broadcast isochronous stream from source device to improve broadcast communication and specially broadcast isochronous streams (e.g., Sridhara, prg. [0003]).      Regarding claims 2 and 13, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the transmitting of the payload from the first device to the second device is performed via another broadcast isochronous stream (e.g., Fig. 4B-8, prg. [0100]).       Regarding claims 3 and 14, Linsky in view of Sridhara teach all the limitations in claims 1, 13, and further, Linsky teaches wherein the transmitting of the payload from the first device to the second device uses a different frequency or channel relative to a frequency or channel used for receiving the payload from the source device (e.g., Fig. 4B-8, prg. [0050]).      Regarding claims 4 and 15, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload of the data packet is received at the first device within a first subevent of a Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream (e.g., Fig. 6-8, prg. [00102]) and the transmission of the payload from the first device to the second device is performed during a time interval coincident with, overlapping with (e.g., Fig. 4A-8, prg. [0047]), or after a second sub-event of the BIS interval of the broadcast isochronous stream where the second sub-event is after the first sub-event (e.g., prg. [00103]).      Regarding claims 5 and 16, Linsky in view of Sridhara teach all the limitations in claims 4, 15, and further, Linsky teaches wherein the second device comprises a radio configured to listen for the data packet over a first transmission frequency related to the source device during the second sub-event of the first BIS interval of the broadcast isochronous stream (e.g., prg. [00069], [0106]), and, if the second device fails to receive at least a preamble of the data packet over the first transmission frequency, the method further comprises: listening for another data packet over a second transmission frequency different than the first transmission frequency, the other data packet related to the payload received by the first device (e.g., prg. [00069], [0110]).      Regarding claims 6 and 17, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the data packet is sent within a first sub-event of a Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream and the transmission of the payload from the first device to the second device is performed during a time interval that has been temporally shifted with respect to a second sub-event of the BIS interval of the broadcast isochronous stream where the second sub-event is after the first sub-event (e.g., Fig. 6-8).      Regarding claims 7 and 18, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Sridhara teaches wherein the first device and the second device are configured to acknowledge receipt of the payload such that the transmission of the payload from the first device to the second device occurs only when the first device has acknowledged receipt of the data packet and the second device has not acknowledged receipt of the data packet (e.g., prg. [0037]).      Regarding claims 8 and 19, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the data packet is sent within a first Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream and the transmission of the payload from the first device to the second device occurs during a second BIS interval of the broadcast isochronous stream after the first BIS interval (e.g., Fig. 6-8).       Regarding claims 9 and 20, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload includes audio data relating to a left channel or a right channel of a stereo audio signal (e.g., prg. [0039]).      Regarding claims 10 and 21, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload includes audio data relating to multiple channels of a multichannel audio signal (e.g., Fig. 4B-8, prg. [0050]).      Regarding claims 11 and 22, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Sridhara teaches further comprising: prior to the transmission of the payload from the first device to the second device, receiving, at the first device, an indication that the second device did not successfully receive the payload (e.g., prg. [0037]).       Regarding claim 23, Linsky in view of Sridhara teach all the limitations in claim 12, and further, Linsky teaches wherein the second device comprises a processor(e.g., Fig. 2:202, 210) and a non-transitory computer-readable memory configured to execute and store (e.g., Fig. 2:206, 208), respectively, a set of non-transitory computer-readable instructions that when executed by the processor are configured to: execute at least one algorithm that tracks a success rate of successful packet receipt by the first device and the second device; and establish a predetermined retransmission relationship between the first and second devices based on the success rate of the first device and second device (e.g., prg. [0012]-[0013).   .     Regarding claim 24, Linsky in view of Sridhara teach all the limitations in claim 12, and further, Sridhara teaches wherein the second device is configured to transmit a block acknowledgement on behalf of the first device and the second device, the block acknowledgement including data relating to whether the first device and the second device have successfully received the payload (e.g., prg. [0037]).

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
July 30, 2022